Case 3:17-cv-00337-S-BN Document 138 Filed 04/12/19 Pagelof2 PagelD 750

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

CRAIG CUNNINGHAM,
Plaintiff,
No. 3:17-cev-337-S-BN

Vv.

NATIONWIDE SECURITY,
SOLUTIONS, INC.,

0G) 007 000 000 160 003 003 067 060 Can

Defendant.
ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS

Plaintiff Craig Cunningham filed a Motion to Dismiss [Dkt. No. 135] on March
19, 2019. In this motion, Plaintiff seeks a voluntary dismissal of the suit with prejudice
because the parties have reached a settlement, See Dkt. No. 134.

A voluntary dismissal is only allowed under either Rule 41(a)(1)(A)Gi) on a
“stipulation of dismissal signed by all parties who have appeared” or under Rule
41(a)(2) “by court order, on terms that the court considers proper. “ FED. R. CIv. P.
41(a)(1)(A)(a1), (a)(2). Since only Plaintiff signed the stipulation, the magistrate judge
ordered Defendant Nationwide Security Solutions, Inc. to either file a response to
Plaintiffs motion, or submit a stipulation of dismissal. See Dkt. No, 186, Defendant
subsequently filed a response agreeing and stipulating to Plaintiffs Motion to Dismiss
with Prejudice. See Dkt. No. 137.

While the parties are not entitled to an automatic dismissal of this action under
Rule 41(a)(1)(@i) because they filed two separate documents, the Court evaluates

Plaintiffs motion under Rule 42(a)(2). As such, the Court believes voluntary dismissal

 

 
Case 3:17-cv-00337-S-BN Document 138 Filed 04/12/19 Page 2of2 PagelD 751

in the instant action to be proper because the parties have reached a settlement and
both parties seek dismissal of the action without prejudice. Accordingly, this case is
DISMISSED with prejudice.

SO ORDERED this /2 “day of April, 2019.

Hahn Lie

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
